Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4, 5, 9, 12, 16-19, 21, 22, 26, 28, 29, 31, 33, 51, 69 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
Response to Arguments
Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive.  While the amendments to claim 1 incorporate elements of now cancelled dependent claim 14, the amendments do not appear to fully incorporate the subject matter of previous intervening claim(s) 9, 12 required for the indication of previous claim 14 as allowable subject matter, and cause antecedence issues under 35 U.S.C. 112(b) regarding ‘first target frequency point’ originally introduced in claim 12.  Accordingly new grounds of rejection are applied for amended independent claim(s) 1, 18.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  Claim 16, 17, 31, 33 remain objected to as allowable subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 2, 4, 5, 9, 12, 16-19, 21, 22, 26, 28, 29, 31, 33, 51, 69 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically claim(s) 1, 18 recite “the first target frequency point” which appears to lack antecedent basis.  Dependent claims are rejected based on their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 12, 18, 19, 28, 51, 69 rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2014/0369242) in view of Tirronen et al. (US 2017/0273113).
For claim 1, Ng teaches: An information transmission method, applied to a base station (see at least 0033 and fig. 1-2, eNB and UE comprise processor/memory for communications) and comprising:
transmitting, to a mobile terminal, configuration information of a target frequency point used by the mobile terminal in a random access procedure (see at least 0137-0147 and fig. 9-10, UE may be configured with carrier pattern parameters to operate and switch between a plurality of carriers (frequencies) at specified times; 0162-0164, the UE may perform random access on a given carrier/frequency to obtain uplink synchronization), wherein the configuration information comprises time slot information corresponding to the target frequency point and/or identification information of the target frequency point (see at least 0137-0144 and fig. 9, configuration parameters may comprise carrier operating and switching times (e.g. see table 3), comprising timeslots for each frequency; 0134, 0145-0147 and fig. 10, UE may be configured with independent parameters for each carrier frequency);
wherein after the step of transmitting, to the mobile terminal, configuration information of the target frequency point used by the mobile terminal in the random access procedure, the method further comprises performing a random access based on the configuration information (see at least 0162-0164, the UE may perform random access on a given carrier/frequency to obtain uplink synchronization, thus operating based on configured frequency),
the step of performing the random access based on the configuration information, comprises: receiving a preamble sequence transmitted by the mobile terminal (see at least 0164, random access preamble may be configured per carrier to the UE, thus UE may perform RA procedure using preamble (interactive message)).
Ng does not explicitly teach: transmitting a second interactive message to the mobile terminal; wherein the step of transmitting the second interactive message to the mobile terminal, comprises: transmitting the second interactive message in the random access procedure to the mobile terminal, the configuration information of the first target frequency point is carried in the second interactive message or in a Random Access Radio Network Temporary Identifier (RA-RNTI) used by the second interactive message.  Tirronen from an analogous art teaches (see at least 0063 and fig. 4, RAR may be sent in response to preamble and may comprise frequency configuration for an uplink msg3).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tirronen to the system of Ng, so the BS may send a RAR (second interactive message) in response to RA preamble including configuration for a frequency point e.g. for uplink msg3, as suggested by Tirronen.  The motivation would have been to facilitate random access messaging exchange between UE and BS for connection setup and further transmissions (Tirronen 0063, fig. 4).
For claim 2, Ng, Tirronen teaches claim 1, Ng further teaches: wherein the target frequency point comprises a first service frequency point and/or a second service frequency point (see at least 0137-0147 and fig. 9, UE may be configured with parameters for a plurality of carriers (frequencies), thus first and second frequencies may be configured); and/or the time slot information comprises a time slot or a part of time slots configured by a base station other than a predetermined time slot, wherein the predetermined time slot is a time slot for downlink reception by the mobile terminal using a downlink service frequency point of a New Radio (NR) communication system (see at least 0137-0144 and fig. 9, configuration parameters may comprise carrier operating and switching times for each frequency; see at least 0060-0063 and 0075, downlink transmission times may be separate from uplink, thus being in other timeslots, and carried on respective downlink carrier frequencies (see 0130).  0034, system may be 5G).
For claim 12, Ng, Tirronen teaches claim 1, Tirronen further teaches: wherein, before the step of receiving the preamble sequence transmitted by the mobile terminal, the method further comprises:
transmitting correspondence relationship between a grouping identifier of preamble sequences and a configured frequency point to the mobile terminal, wherein the correspondence relationship is used to enable the mobile terminal to select the preamble sequence based on the correspondence relationship and transmit the preamble sequence; and/or
the step of receiving the preamble sequence transmitted by the mobile terminal, comprises: acquiring, based on the correspondence relationship between the grouping identifier of the preamble sequences and the configured frequency point and the received preamble sequence transmitted by the mobile terminal, configuration information of a first target frequency point used for a first subsequent interactive message and/or uplink data transmission, wherein the first subsequent interactive message comprises at least one of a third interactive message, a fourth interactive message, and a fifth interactive message; and/or
after the step of transmitting the second interactive message to the mobile terminal, the method further comprises: receiving a third interactive message transmitted by the mobile terminal; and transmitting a fourth interactive message to the mobile terminal (see at least 0063 and fig. 4, after receiving RAR the terminal may transmit msg3 to BS, which may reply with msg4).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tirronen to the system of claim 1, so the UE may send a msg3 in response to RA response, followed by msg4 from the BS, as suggested by Tirronen.  The motivation would have been to facilitate uplink transmission and contention resolution with the random access exchange between UE and BS (Tirronen fig. 4).
For claim 18, Ng teaches: An information transmission method, applied to a mobile terminal (see at least 0033 and fig. 1-2, eNB and UE comprise processor/memory for communications) and comprising:
acquiring configuration information of a target frequency point used in a random access procedure (see at least 0137-0147 and fig. 9-10, UE may be configured with carrier pattern parameters to operate and switch between a plurality of carriers (frequencies) at specified times; 0162-0164, the UE may perform random access on a given carrier/frequency to obtain uplink synchronization), wherein the configuration information comprises time slot information corresponding to the target frequency point and/or identification information of the target frequency point (see at least 0137-0144 and fig. 9, configuration parameters may comprise carrier operating and switching times (e.g. see table 3), comprising timeslots for each frequency; 0134, 0145-0147 and fig. 10, UE may be configured with independent parameters for identifying each carrier frequency);
wherein after the step of acquiring configuration information of the target frequency point used in the random access procedure, the method further comprises performing a random access based on the acquired configuration information (see at least 0162-0164, the UE may perform random access on a given carrier/frequency to obtain uplink synchronization, thus operating based on configured frequency),
the step of performing the random access based on the acquired configuration information comprises: transmitting a preamble sequence to a base station through the acquired configuration information (see at least 0164, random access preamble may be configured per carrier to the UE, thus UE may perform RA procedure using preamble (interactive message)).
Ng does not explicitly teach: receiving a second interactive message transmitted by the base station in the random access procedure; wherein the configuration information of the first target frequency point is carried in the second interactive message or in a Random Access Radio Network Temporary Identifier (RA-RNTI) used by the second interactive message.  Tirronen from an analogous art teaches (see at least 0063 and fig. 4, RAR may be sent in response to preamble and may comprise frequency configuration for an uplink msg3).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tirronen to the system of Ng, so the BS may send a RAR (second interactive message) in response to RA preamble including configuration for a frequency point e.g. for uplink msg3, as suggested by Tirronen.  The motivation would have been to facilitate random access messaging exchange between UE and BS for connection setup and further transmissions (Tirronen 0063, fig. 4).
For claim 19, Ng, Tirronen teaches claim 18, Ng further teaches: wherein the target frequency point comprises a first service frequency point and/or a second service frequency point (see at least 0137-0147 and fig. 9, UE may be configured with parameters for a plurality of carriers (frequencies), thus first and second frequencies may be configured); and/or the time slot information comprises a time slot or a part of time slots configured by a base station other than a predetermined time slot, wherein the predetermined time slot is a time slot for downlink reception by the mobile terminal using a downlink service frequency point of a New Radio (NR) communication system (see at least 0137-0144 and fig. 9, configuration parameters may comprise carrier operating and switching times for each frequency; see at least 0060-0063 and 0075, downlink transmission times may be separate from uplink, thus being in other timeslots, and carried on respective downlink carrier frequencies (see 0130).  0034, system may be 5G).
For claim 28, Ng, Tirronen teaches claim 18, Tirronen further teaches: the step of performing the random access based on the acquired configuration information comprises: in a case that the second interactive message transmitted by a base station or a Random Access Radio Network Temporary Identifier (RA-RNTI) used in the second interactive message carries configuration message of a first target frequency point for a first subsequent interactive message and/or uplink data transmission, transmitting a third interactive message based on the configuration information of the first target frequency point; otherwise transmitting the third interactive message based on the acquired configuration information; wherein the first subsequent interactive message comprises at least one of the third interactive message, a fourth interactive message, and a fifth interactive message; and/or,
the step of performing the random access based on the acquired configuration information comprises: receiving, after transmitting a third interactive message, a fourth interactive message transmitted by a base station (see at least 0063 and fig. 4, after receiving RAR the terminal may transmit msg3 to BS, which may reply with msg4).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tirronen to the system of claim 18, so the UE may send a msg3 in response to RA response, followed by msg4 from the BS, as suggested by Tirronen.  The motivation would have been to facilitate uplink transmission and contention resolution with the random access exchange between UE and BS (Tirronen fig. 4).
Claim 51 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 69 recites an apparatus substantially similar to the method of claim 18 and is rejected under similar reasoning.

Claim 4, 21 rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2014/0369242) in view of Tirronen et al. (US 2017/0273113) in view of Ohta et al. (US 2015/0173054) in view of Ozturk et al. (US 2016/0135247).
For claim 4, Ng, Tirronen teaches claim 2, Ng further teaches: wherein the predetermined time slot comprises: a time slot for downlink reception using a downlink service frequency point in a connected state (see at least 0058 and 0080, UE may be connected to cells and receive DL signaling) …wherein the time slot for downlink reception using the downlink service frequency point in the connected state comprises a time slot for receiving downlink control information (see at least 0058, DCI may be received), a time slot for receiving downlink data (see at least 0058, PDSCH may be received) …and a time slot for receiving reference information (see at least 0058, reference signals may be received), but not explicitly: and a time slot for downlink reception using a downlink service frequency point in an idle state; or: wherein the time slot for downlink reception using the downlink service frequency point in the connected state comprises…a time slot for receiving a broadcast message, a time slot for receiving a paging message, or: the time slot for downlink reception using the downlink service frequency point in the idle state comprises a time slot for receiving downlink control information, a time slot for receiving a paging message, and a time slot for receiving reference information.  Ohta from an analogous art teaches UE in idle mode may receive DCI, paging, reference signaling (see at least 0052, terminal in idle mode may receive system information, PDCCH, and paging signaling; 0134, terminal in idle mode may also receive reference signals), and Ozturk from an analogous art teaches connected mode UE may receive broadcast and paging signaling (see at least 0077, UE in connected mode may receive system information (0074, may be broadcast), provide channel feedback, receive PDCCH, PDSCH, and paging channel messages).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ohta and Ozturk to the system of claim 2, so the UE may operate in connected mode to receive DCI/data/broadcast system information/paging/reference signals downlink (as suggested by Ng, Ozturk) and operate in idle mode to receive DCI/paging/reference signals downlink, as suggested by Ohta.  The motivation would have been to facilitate network communications by providing a variety of well known downlink control and data signaling to UEs.
For claim 21, Ng, Tirronen teaches claim 19, Ng further teaches: wherein the predetermined time slot comprises a time slot for downlink reception using a downlink service frequency point in a connected state (see at least 0058 and 0080, UE may be connected to cells and receive DL signaling) …wherein the time slot for downlink reception using the downlink service frequency point in the connected state comprises a time slot for receiving downlink control information (see at least 0058, DCI may be received), a time slot for receiving downlink data (see at least 0058, PDSCH may be received) …and a time slot for receiving reference information (see at least 0058, reference signals may be received), but not explicitly: and a time slot for downlink reception using a downlink service frequency point in an idle state; or: wherein the time slot for downlink reception using the downlink service frequency point in the connected state comprises…a time slot for receiving a broadcast message, a time slot for receiving a paging message, or: the time slot for downlink reception using the downlink service frequency point in the idle state comprises a time slot for receiving downlink control information, a time slot for receiving a paging message, and a time slot for receiving reference information.  Ohta from an analogous art teaches UE in idle mode may receive DCI, paging, reference signaling (see at least 0052, terminal in idle mode may receive system information, PDCCH, and paging signaling; 0134, terminal in idle mode may also receive reference signals), and Ozturk from an analogous art teaches connected mode UE may receive broadcast and paging signaling (see at least 0077, UE in connected mode may receive system information (0074, may be broadcast), provide channel feedback, receive PDCCH, PDSCH, and paging channel messages).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ohta and Ozturk to the system of claim 19, so the UE may operate in connected mode to receive DCI/data/broadcast system information/paging/reference signals downlink (as suggested by Ng, Ozturk) and operate in idle mode to receive DCI/paging/reference signals downlink, as suggested by Ohta.  The motivation would have been to facilitate network communications by providing a variety of well known downlink control and data signaling to UEs.

Claim 5, 22 rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2014/0369242) in view of Tirronen et al. (US 2017/0273113) in view of Oh (US 2012/0322455).
For claim 5, Ng, Tirronen teaches claim 1, but not explicitly: wherein, before the step of transmitting, to the mobile terminal, configuration information of a target frequency point used by the mobile terminal in the random access procedure, the method further comprises: acquiring, through pre-definition, configuration information of the target frequency point used in the random access procedure; and/or before the step of transmitting, to the mobile terminal, configuration information of the target frequency point used by the mobile terminal in the random access procedure, the method further comprises: acquiring capability information reported by the mobile terminal, wherein the capability information comprises a frequency point supported by the mobile terminal; and configuring, based on the capability information, the target frequency point used by the mobile terminal in the random access procedure.  Oh from an analogous art teaches UE may indicate its carrier capability to the base station before receiving carrier configuration (see at least claim 28 and fig. 1, mobile station may send information on its supported carriers to the base station, which may allocate (configure) a carrier for the UE to use accordingly, thus comprising an indication/predefinition to the BS of usable/target frequency).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Oh to the system of claim 1, so the UE may indicate its supported carriers to the BS and is subsequently allocated (configured) with supported carrier frequencies accordingly, as suggested by Oh.  The motivation would have been to facilitate network communications by notifying the BS of carriers suitable for allocation and use by the UE (Oh claim 28).
For claim 22, Ng, Tirronen teaches claim 18, but not explicitly: wherein, the step of acquiring configuration information of the target frequency point used in the random access procedure comprises: acquiring, through pre-definition, configuration information of the target frequency point used in the random access procedure; and/or before the step of acquiring configuration information of the target frequency point used in the random access procedure, the method further comprises: transmitting capability information of the mobile terminal to a base station, wherein the capability information is used to enable the base station to configure, based on the capability information, the target frequency point used by the mobile terminal in the random access procedure, and the capability information comprises a frequency point supported by the mobile terminal.  Oh from an analogous art teaches UE may indicate its carrier capability to the base station before receiving carrier configuration (see at least claim 28 and fig. 1, mobile station may send information on its supported carriers to the base station, which may allocate (configure) a carrier for the UE to use accordingly, thus comprising an indication/predefinition to the BS of usable/target frequency).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Oh to the system of claim 18, so the UE may indicate its supported carriers to the BS and is subsequently allocated (configured) with supported carrier frequencies accordingly, as suggested by Oh.  The motivation would have been to facilitate network communications by notifying the BS of carriers suitable for allocation and use by the UE (Oh claim 28).

Claim 9, 26 rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2014/0369242) in view of Tirronen et al. (US 2017/0273113) in view of Lee et al. (US 2014/0098761).
For claim 9, Ng, Tirronen teaches claim 1, but not explicitly: wherein the step of performing the random access based on the configuration information, further comprises: using the configuration information for transmitting an interactive message in the random access procedure, wherein the interactive message comprises at least one of the second interactive message, a third interactive message, a fourth interactive message, and a fifth interactive message.  Lee from an analogous art teaches (see at least 0061, RAR for a transmitted preamble may correspond to a certain preamble index and time/frequency resource).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lee to the system of claim 1, so the RAR transmission is configured according to the preamble frequency (thus being based on the configuration), as suggested by Lee.  The motivation would have been to facilitate network communications by adapting a RAR appropriately corresponding to the preamble resource triggering the RAR (Lee 0061).
For claim 26, Ng, Tirronen teaches claim 18, but not explicitly: wherein the step of performing the random access based on the acquired configuration information, further comprises: using the configuration information for transmitting an interactive message in a random access procedure, wherein the interactive message comprises at least one of the second interactive message, a third interactive message, a fourth interactive message, and a fifth interactive message.  Lee from an analogous art teaches (see at least 0061, RAR for a transmitted preamble may correspond to a certain preamble index and time/frequency resource).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lee to the system of claim 18, so the RAR transmission is configured according to the preamble frequency (thus being based on the configuration), as suggested by Lee.  The motivation would have been to facilitate network communications by adapting a RAR appropriately corresponding to the preamble resource triggering the RAR (Lee 0061).

Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2014/0369242) in view of Tirronen et al. (US 2017/0273113) in view of Jen (US 2008/0232329).
For claim 29, Ng, Tirronen teaches claim 18, but not explicitly: wherein before the step of transmitting the preamble sequence to the base station through the acquired configuration information, the method further comprises: receiving correspondence relationship between a grouping identifier of preamble sequences and a configured frequency point transmitted by the base station, and selecting, based on the correspondence relationship, the preamble sequence to be transmitted to the base station.  Jen from an analogous art teaches configuring UE with preamble group to frequency mapping for random access (see at least 0069-0072, UE may receive configuration information comprising groups of preambles each corresponding to a set of frequency resources; 0051, UE may select a given group when performing random access with a preamble).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jen to the system of claim 18, so the UE may receive information mapping groups of RA preambles to corresponding frequency resources e.g. carrier frequency, and transmit a RA preamble from a selected group, as suggested by Jen.  The motivation would have been to facilitate random access by notifying UE of appropriate frequency resources for each of the plurality of RA preambles (Jen 0069-0072).
Allowable Subject Matter
Claim 16, 17, 31, 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any 35 USC 112 issues obviated.
For claim 16, 31 the prior art fails to teach/suggest: wherein the step of receiving the third interactive message transmitted by the mobile terminal comprises: acquiring configuration information of a second target frequency point carried in the third interactive message and used for a second subsequent interactive message and/or uplink data transmission, wherein the second subsequent interactive message comprises at least one of the fourth interactive message and a fifth interactive message.  The closest prior art Ohta et al. (US 2015/0173054) discloses exchanging messaging with UE after sending RAR (0073) but not acquiring configuration information of a second target frequency point carried in the third interactive message and used for a second subsequent interactive message and/or uplink data transmission, wherein the second subsequent interactive message comprises at least one of the fourth interactive message and a fifth interactive message, as defined in the claims.
For claim 33 the prior art fails to teach/suggest: in a case that the fourth interactive message transmitted by the base station does not carry the configuration information of the third target configuration frequency point used for uplink data transmission, and a second interactive message transmitted by the base station or a Random Access Radio Network Temporary Identifier (RA-RNTI) used by the second interactive message carries configuration information of a first target frequency point used for uplink data transmission, transmitting uplink data based on the configuration information of the first target frequency point; and in a case that the fourth interactive message transmitted by the base station does not carry the configuration information of the third target configuration frequency point used for uplink data transmission and the second interactive message transmitted by the base station or the Random Access Radio Network Temporary Identifier (RA-RNTI) used in the second interactive message does not carry the configuration information of the first target frequency point used for uplink data transmission, transmitting uplink data based on the acquired configuration information.  The closest prior art Ng et al. (US 2014/0369242) discloses reconfiguration messaging for a third operating frequency (0140-0142) but not the aforementioned steps as defined in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eriksson et al. (US 2015/0373740) discloses dynamic random access resource size configuration and selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467